DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 17 June 2022 have been entered. Applicant’s amendments have overcome each and every objection to the drawings, specification, and claims and every rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 17 March 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
	
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a processor configured to: receive a real-time datum indicative of the patient glucose concentration level; determine a temporal pattern related to a behavioral state of a host, wherein the temporal pattern corresponds to a learned pattern of the behavioral state correlated to time, and wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car; predict, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message; predict, based on the real-time datum, that the patient glucose concentration level of the host will not be within a first range during the time period during which the host will be unavailable; determine a content of the guidance message based at least in part on the real-time datum and the temporal pattern, wherein the content of the guidance message is related to an action to be performed prior to the time period; and provide the guidance message to the host prior to the time period". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a processor configured to: receive a real-time datum indicative of the patient glucose concentration level; determine a temporal pattern related to a behavioral state of a host, wherein the temporal pattern corresponds to a learned pattern of the behavioral state correlated to time, and wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car; predict, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message; predict, based on the real-time datum, that the patient glucose concentration level of the host will not be within a first range during the time period during which the host will be unavailable; determine a content of the guidance message based at least in part on the real-time datum and the temporal pattern, wherein the content of the guidance message is related to an action to be performed prior to the time period; and provide the guidance message to the host prior to the time period” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “A system comprising: a glucose concentration sensor configured to detect a patient glucose concentration level; a communication circuit configured to receive the patient glucose concentration level from the glucose concentration sensor”. The limitation of “a glucose concentration sensor”, “a communication circuit”, and “a processor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic glucose sensor, communication circuit, and processor or computing device, which Budiman (U.S. 20110098548 A1) describes as both routine and conventional in its description of a “patients typically monitor their blood glucose levels using finger-stick style glucose monitors” and “systems are also available for monitoring blood glucose levels by implanting a glucose sensitive probe into the patient” (Paragraph 0004) as well as “the form of wireless communication used may include but is not limited to radio frequency communication, infrared communication, Wi-Fi, RFID communication, acoustic communication, capacitive signaling, galvanic signaling, or the like” (Paragraph 0052) and “the processor is microprocessor-based, although the processor may alternatively comprise one or more general purpose and/or application specific circuits” (Paragraph 0047). Furthermore, the limitations of “receive a real-time datum…”, “determine a content of the guidance message…”, and “provide the guidance message” constitute mere data gathering and output such that they may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed function of the system components may be performed by a person or generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-5, 8-13, 15-17, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 12 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “further comprising a memory circuit configured to store a physiologic model, wherein the processor is further configured to determine a physiologic state of the host using the physiologic model and the real-time datum, and wherein the processor is configured to predict that the patient glucose concentration level of the host will not be within the first range is further based on the physiologic state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 2, claim 3 recites the limitation “wherein the content of the guidance message is further based at least in part on the physiologic state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state and a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “further comprising a mobile device, a memory circuit, the processor, and a user interface configured to display the guidance message, wherein the mobile device is configured to receive user input through the user interface, wherein the mobile device is configured to receive user input through the user interface, and wherein the processor is configured to predict that the patient glucose concentration level of the host will not be within the first range is further based on the user input.” The limitation of “a mobile device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic mobile device, which Budiman (U.S. 20110098548 A1) describes as both routine and conventional in its description of “aspects of the invention may be incorporated into a computation device, which may be…mobile, such as a specially designed hardware device, PDA, handheld device, cell phone, and the like” (Paragraph 0009). The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and providing a guidance message could be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the system includes a mobile device, the mobile device including a memory circuit and the processor, and wherein the mobile device includes a user interface configured to provide the guidance message, the system further comprising an insulin delivery system.” The limitation of “a mobile device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic mobile device, which Budiman (U.S. 20110098548 A1) describes as both routine and conventional in its description of “aspects of the invention may be incorporated into a computation device, which may be…mobile, such as a specially designed hardware device, PDA, handheld device, cell phone, and the like” (Paragraph 0009). The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, providing a guidance message could be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the processor is further configured to predict the time period based at least in part on an upcoming event in a calendar.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 8, claim 9 recites the limitation “wherein the processor is configured to predict that the patient glucose concentration level of the host will not be within the first range is further based at least in part on a projected change in insulin sensitivity calculated based at least in part on the upcoming event in the calendar.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “further comprising a memory configured to store a physiologic model, wherein the processor is configured to predict that the patient glucose concentration level of the host will not be within the first range is further based at least in part on the physiologic model indicating that a transition to an undesirable physiologic state is likely to occur.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state and a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 10, claim 11 recites the limitation “the processor is further configured to determine an intervention to avoid the transition to the undesirable physiologic state and wherein the content of the guidance message indicates the intervention.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the processor is further configured to determine a delivery time before the time period for delivery of the guidance message using the temporal pattern.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 12, claim 13 recites the limitation “wherein the processor is configured to select the delivery time when the host is likely to be available based at least in part on the temporal pattern.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, processing and determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 15 recites the limitation “wherein the action is configured to promote glucose concentration stability during the time period.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 16 recites the limitation “wherein the processor is further configured to: determine an engagement state; determine a messaging frequency based at least in part on the engagement state; and determine a time before the time period for delivering the guidance message based at least in part on the messaging frequency.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, processing and determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 16, claim 17 recites the limitation “wherein the processor is further configured to: determine that the engagement state has changed to a changed engagement state; determine a new messaging frequency based at least in part on the changed engagement state; and determine a second time for delivering a second guidance message based at least in part on the new messaging frequency.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, processing and determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 2, claim 21 recites the limitation “wherein in determining the physiologic state, the processor is configured to determine an insulin state, an energy absorption state, or an energy expenditure state.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 22 recites the limitation “wherein the time period is predicted further based on a behavioral input.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 22, claim 23 recites the limitation “wherein the behavioral input comprises patient activity information.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and processing may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 8, claim 24 recites the limitation “wherein the processor is further configured to automatically receive event data about the upcoming event whenever the upcoming event is newly input by the host and wherein the processor is configured to predict the time period based on the received event data.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 25 recites the limitation “wherein the processor is further configured to automatically adjust a predicted patient glucose concentration level of the host based on the real- time datum.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract ideas of claims 1 and 22, claim 26 recites the limitation “wherein the processor is further configured to: predict a second time period during which a caregiver of the host will be unavailable during a second time period; and provide the guidance message to the host or caregiver prior to the second time period.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and processing may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 27 recites the limitation “wherein the behavioral state of the host indicates the unavailability of the user to receive the guidance message further due to the host being asleep.” The claim element of claim 1 of a guidance system for diabetic patients is recited with a high level of generality (as written, receiving a datum and determining a state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receiving a real-time datum indicative of a glucose concentration level, wherein the glucose concentration level is detected by a glucose concentration sensor; determining a temporal pattern related to a behavioral state of a host, wherein the temporal pattern corresponds to a learned pattern of the behavioral state correlated to time, and wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car; predicting, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message; predicting, based on the real-time datum, that the glucose concentration level of the host will not be within a first range during the time period during which the host will be unavailable; determining a content of the guidance message based at least in part on the real-time datum and a temporal pattern, wherein the content of the guidance message is related to an action to be performed prior to the time period; and providing the guidance message to the host prior to the time period". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 6 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 6, the limitations "receiving a real-time datum indicative of a glucose concentration level, wherein the glucose concentration level is detected by a glucose concentration sensor; determining a temporal pattern related to a behavioral state of a host, wherein the temporal pattern corresponds to a learned pattern of the behavioral state correlated to time, and wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car; predicting, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message; predicting, based on the real-time datum, that the glucose concentration level of the host will not be within a first range during the time period during which the host will be unavailable; determining a content of the guidance message based at least in part on the real-time datum and a temporal pattern, wherein the content of the guidance message is related to an action to be performed prior to the time period; and providing the guidance message to the host prior to the time period” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a method of delivering physiologic glucose concentration management guidance”. The limitation of “a glucose concentration sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic glucose sensor which Budiman (U.S. 20110098548 A1) describes as both routine and conventional in its description of a “patients typically monitor their blood glucose levels using finger-stick style glucose monitors” and “systems are also available for monitoring blood glucose levels by implanting a glucose sensitive probe into the patient” (Paragraph 0004). Furthermore, the limitations of “receiving a real-time datum…” constitutes mere data gathering and output such that they may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step in the method may be performed by a person or generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 6 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman (U.S. 20110098548 A1) in view of Jennewine (U.S. 20070213657 A1), further in view of Roy (US 20180174675 A1), further in view of Mahapatra (US 20180060495 A1).
Regarding claim 1, Budiman teaches a system (Abstract—system for processing diabetes-related information) comprising: a glucose concentration sensor configured to detect a patient glucose concentration level (Paragraph 0019—glucose monitor for providing glucose level data, Paragraphs 0057-0059—glucose sensor may be included); a communication circuit (Communication I/O units 22, 40, and 60, Fig. 1; Claim 21—processor in communication with input device and memory) configured to receive the patient glucose concentration level from the glucose concentration sensor (Paragraph 0116—glucose data is retrieved); and a processor (Processor 14, Fig. 1) configured to: 
receive a real-time datum indicative of the patient glucose concentration level (Paragraph 0003—insulin administration should ideally be continuously readjusted in response to changes in blood glucose level; Paragraph 0019—configured to receive glucose level and carbohydrate intake data; Paragraph 0058—may be a closed-loop system operable to automatically monitor blood glucose; Paragraphs 0201-0202—may incorporate a real-time treatment calculator); 
determine a temporal pattern related to a behavioral state of a host (Paragraphs 0012—predicts future blood glucose values from data collected over time; Paragraph 0022—parameters include insulin delivery history, carbohydrate intake and exercise history; Paragraph 0015 and claim 8—temporally weighting data; claim 1—data collected over time to form a model; Fig. 3—a chart showing blood glucose level as a function of time during a representative day for a patient; Fig. 8—adjust model using data with timestamps; Step 205—glucose history, meal information, insulin delivery history, Fig. 6; Steps 350 and 355—collect and pair data and timestamps, Fig. 8); 
determine a content of the guidance message (Paragraph 0009 and claim 17—provide recommendations) based at least in part on the real-time datum and the temporal pattern (Paragraph 0009—the models and processes of the invention can retrieve data pertinent to control of a patient’s glucose data for analysis to provide recommendations; Paragraph 0010—a patient may be prompted before the next bolus is given to measure his or her glucose level, such that the next recommendation may depend on the real-time data acquired during measurement; Paragraph 0012—future blood glucose values may be predicted using a model of the patient’s blood glucose reaction over time to insulin therapy, carbohydrate intake, and exercise, such that the temporal pattern may be used to determine future blood glucose levels; Paragraph 0019—the system may provide recommendations based on the predicted future glucose level such that the recommendations may be based in part on the temporal pattern; Paragraph 0071—the system responds to the measured glucose by determining the appropriate amount of insulin to administer in order to maintain normal blood glucose levels). 
However, Budiman does not specifically teach predicting, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message; and predict, based on the real-time datum, that the patient glucose concentration level of the host will not be within a first range during the time period during which the host will be unavailable; wherein the content of the guidance message is related to an action to be performed prior to the time period; and providing the guidance message to the host prior to the time period. 
Jennewine teaches a system for diabetes management (Abstract) which predicts a time period during which the host will be unavailable to receive a guidance message (Paragraph 0040—may detect a pre-sleep mode based on real time timing data and in conjunction with the patient specified meal and sleep schedule) and the patient glucose concentration level of the host will not be within a first range (Paragraph 0040—minimizing nocturnal hypoglycemia; Paragraph 0041-0044—upon detection of pre-sleep mode, retrieves consecutive glucose readings and compares them to a target low glucose level to determine whether the patient needs to be notified of an onset of nocturnal hypoglycemic state); wherein the content of the guidance message is related to an action to be performed prior to the time period (Paragraphs 0043-0044—a notification is generated and output to the patient to take certain predefined and appropriate corrective actions…including one or more corrective actions to prevent entering into a hypoglycemic state while sleeping); and providing the guidance message to the host prior to the time period (Paragraph 0044—the patient may be notified prior to going to sleep). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman with the teachings of Jennewine in order to predictably improve the ability of the system to prevent hypoglycemic states from occurring while the patient is asleep such that it would improve the ability of a patient to maintain a stable blood glucose level even during periods of unavailability.
However, neither Budiman nor Jennewine specifically teaches wherein the temporal pattern corresponds to a learned pattern of the behavioral state correlated to time. Roy teaches operating methods for infusion devices involving predicting a future occurrence of an event based on historical data (Abstract) wherein the device may be an insulin delivery device (Paragraph 0007) and the method may utilize a temporal pattern which corresponds to a learned pattern of the behavioral state correlated to time and may provide a recommendation based in part on the temporal pattern and a real-time datum (Paragraph 0072—may predict meals or other events or activities likely to be engaged in by the user based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient; Paragraph 0100—the device may analyze historical data to determine machine learning models which may be updated or determined to reflect changes or trends in the patients behavior, where the models may correspond to meal probabilities during different times of day and days of the week; Paragraph 0105—historical meal data may be analyzed to identify a subset of time segments having a higher meal probability in order to predict meal times over time as a patient’s behavior changes in order to predict whether or when a patient is likely to consume a meal; Paragraph 0115, 0153—a model may be developed that predicts the likelihood of a patient having engaged in exercise based on historical data…may predict an expected duration, time or day, or intensity for an anticipated future exercise event as a function of time of day, day of week, current or recent glucose measurements, and/or the like; Paragraph 0137—may predict what the patient is likely to be consuming given the current time of day, current day of the week, current glycemic or activity status, and the like based on the patient’s historical meal behavior; Paragraph 0152—models may be used to predict characteristics of the patient’s future activity, such as an expected duration, an expected intensity, or other attributes which may be predicted by determining which combinations or subsets of historical measurement and event data as well as time of day, day of week, and the like are correlative or predictive; Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events; Paragraph 0158, 0195—the relationships between the patient’s measurement and event data may be periodically analyzed to generate personalized models on a daily, weekly, biweekly, or monthly basis, or the like and the device may generate patient-specific models for different contexts, such as times of day, days of the week, geographic locations, and the like and dynamically update the models on a periodic basis to adaptively track changes in the patient’s behavior). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman and Jennewine with the temporal pattern determination of Roy in order to predictably improve the predictive abilities of the system by accounting for additional behaviors and established patterns of behavior when estimating a future glucose level. 
As Budiman discusses generating recommendations based at least in part on insulin intake, carbohydrate intake, and exercise in order to improve glucose level stability, and Jennewine discusses programming a nightly pre-sleep phase in order to prevent overnight hypoglycemia, it would have been obvious to one seeking to improve glucose control of a user to account for additional behavioral characteristics which may affect glucose levels and stability such as naps, different eating times, and different exercise durations which are predicted in Roy, and which would allow for improved stability by being predicted based on historical data, rather than always requiring use input. It may additionally be seen that combination of Budiman and Jennewine with Roy teaches predicting, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message, as Jennewine teaches that a period of unavailability may be during sleep and Roy teaches that sleep may be predicted according to a temporal pattern learned from historical data (Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events).
Budiman does not specifically teach wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car. Jennewine teaches that a behavioral state of the host indicates an unavailability of the host to receive a guidance message(Paragraphs 0043-0044—a notification is generated and output to the patient to take certain predefined and appropriate corrective actions…including one or more corrective actions to prevent entering into a hypoglycemic state while sleeping…—the patient may be notified prior to going to sleep). Roy teaches that a user’s location, activities, and schedule may be utilized in determining a user’s behavior patterns (Paragraph 0037, 0039, 0089-0091, 0095, 0100). Mahapatra teaches a method and system for recommending medical intervention activities based on physiological and contextual data relating to a user and/or their caregivers (Abstract; Paragraph 0115), where contextual data can include locational availability and calendar activity (Paragraph 0024, 0041, 0089, 0090, 0092) as well as social media updates relating to location, current activities, and/or calendar events (Paragraph 0056), and where the contextual data and responses to recommendations may be used to alter the generation and transmission of recommendation notifications to a user or caregiver based on determined availability (Paragraph 0099, 0109-0110).
It may thus be seen that a combination of the system of Budiman with the teachings of Jennewine relating to unavailability, the teachings of Roy relating to determination of behavioral patterns of a user, and the teachings of Mahapatra relating to contextual information altering the availability of a recipient of a recommendation message would effectively teach wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman, Jennewine, and Roy with Mahapatra in order to predictably improve the ability of the system to system to deliver notifications at a time when they will be likely to be seen and acted upon by the user while reducing notifications that are unnecessary or will be ignored.
Regarding claim 2, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1 as described above in this action. Budiman additionally teaches a memory circuit (Memory unit 16, Fig. 1) configured to store a physiologic model (Paragraph 0047—memory stores data and algorithms used by processor; Paragraph 0029—providing recommendations based on a physiological model) wherein the processor is further configured to determine a physiologic state of the host using the physiological model and the real-time datum (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0189—glucose measurements collected as a normal part of care can be used to determine physiologically meaningful parameters). However, Budiman does not specifically teach wherein the processor is configured to predict that the patient glucose concentration level of the host will not be within the first range is further based on the physiologic state. Jennewine teaches a system for diabetes management (Abstract) which predicts the patient glucose concentration level of the host will not be within a first range based on a physiologic state (Paragraph 0040—minimizing nocturnal hypoglycemia; Paragraph 0041-0044—upon detection of pre-sleep mode, retrieves consecutive glucose readings and compares them to a target low glucose level to determine whether the patient needs to be notified of an onset of nocturnal hypoglycemic state, wherein the physiologic state may be determined based on the consecutive glucose readings).
Regarding claim 3, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 2 as described above in this action. Budiman additionally teaches wherein the content of the guidance message is further based at least in part on the physiologic state (Fig. 6—therapy recommendations may be provided based on a  physiological model; Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0189—glucose measurements collected as a normal part of care can be used to determine physiologically meaningful parameters; Paragraph 0135-0138—data is processed using a physiological model in order to provide a recommendation for insulin delivery to the patient including one or more delivery amounts and corresponding elapsed times…the recommendations may be updated based on new glucose measurement data).
Regarding claim 4, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1 as described above in this action. Budiman additionally teaches a mobile device (Paragraph 0009—may be incorporated into a mobile device) including a memory circuit (Memory unit 16, Fig. 1), the processor (Processor 14, Fig. 1), and a user interface configured to display the guidance message (Display 20, Fig. 1; Step 280—display recommendation to user, Fig. 4; Paragraph 0055—present therapy recommendations via the display), wherein the mobile device is configured to receive user input through the user interface (Paragraph 0049—display may include selectable inputs), and wherein a user input may be utilized in a physiological model to produce user recommendations (Steps 205 and 215—retrieving input data and glucose history to process using a model, Fig. 6; Paragraph 0138—the model may be used to update a recommendation based on new glucose measurement data, if available, or the process may prompt the patient to take a new glucose reading). However, Budiman does not specifically teach wherein the processor is configured to predict that the patient glucose concentration level of the host will not be within the first range is further based on user input. As Jennewine teaches predicting that the patient glucose level of the host will not be within the first range (Paragraph 0040—minimizing nocturnal hypoglycemia; Paragraph 0041-0044—upon detection of pre-sleep mode, retrieves consecutive glucose readings and compares them to a target low glucose level to determine whether the patient needs to be notified of an onset of nocturnal hypoglycemic state, wherein the physiologic state may be determined based on the consecutive glucose readings) and Budiman teaches user inputs may be used in a physiological model, it may be seen that combination of Budiman with Jennewine would teach wherein the processor is configured to predict that the patient glucose concentration level of the host will not be within the first range is further based on user input.  
Regarding claim 5, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1 as described above in this action. Budiman additionally teaches wherein the system includes a mobile device (Paragraph 0009—may be incorporated into a mobile device), the mobile device including the memory circuit (Memory unit 16, Fig. 1), and the processor (Processor 14, Fig. 1), wherein the mobile device includes a user interface configured to provide the guidance message (Display 20, Fig. 1; Step 280—display recommendation to user, Fig. 4; Paragraph 0055—present therapy recommendations via the display), the system further comprising an insulin delivery system (Paragraph 0019—may include a system for controlling insulin delivery; Paragraph 0024—may include a drug delivery pump; Paragraph 0055—includes a delivery mechanism).
Regarding claim 6, Budiman teaches a method of delivering physiologic glucose concentration management guidance comprising (Abstract—methods for improving prediction of future blood glucose control): 
receiving a real-time datum indicative of a glucose concentration level (Paragraph 0003—insulin administration should ideally be continuously readjusted in response to changes in blood glucose level; Paragraph 0019—configured to receive glucose level and carbohydrate intake data; Paragraph 0058—may be a closed-loop system operable to automatically monitor blood glucose; Paragraphs 0201-0202—may incorporate a real-time treatment calculator), wherein the glucose concentration level is detected by a glucose concentration sensor (Paragraph 0019—glucose monitor for providing glucose level data, Paragraphs 0057-0059—glucose sensor may be included); 
determining a temporal pattern related to a behavioral state of a host (Paragraphs 0012—predicts future blood glucose values from data collected over time; Paragraph 0022—parameters include insulin delivery history, carbohydrate intake and exercise history; Paragraph 0015 and claim 8—temporally weighting data; claim 1—data collected over time to form a model; Fig. 3—a chart showing blood glucose level as a function of time during a representative day for a patient; Fig. 8—adjust model using data with timestamps; Step 205—glucose history, meal information, insulin delivery history, Fig. 6; Steps 350 and 355—collect and pair data and timestamps, Fig. 8); 
and determining a content of the guidance message (Paragraph 0009 and claim 17—provide recommendations) based at least in part on the real-time datum and the temporal pattern (Paragraph 0009—the models and processes of the invention can retrieve data pertinent to control of a patient’s glucose data for analysis to provide recommendations; Paragraph 0010—a patient may be prompted before the next bolus is given to measure his or her glucose level, such that the next recommendation may depend on the real-time data acquired during measurement; Paragraph 0012—future blood glucose values may be predicted using a model of the patient’s blood glucose reaction over time to insulin therapy, carbohydrate intake, and exercise, such that the temporal pattern may be used to determine future blood glucose levels; Paragraph 0019—the system may provide recommendations based on the predicted future glucose level such that the recommendations may be based in part on the temporal pattern; Paragraph 0071—the system responds to the measured glucose by determining the appropriate amount of insulin to administer in order to maintain normal blood glucose levels). 
However, Budiman does not specifically teach predicting, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message; predicting, based on the real-time datum, that the patient glucose concentration level of the host will not be within a first range; wherein the content of the guidance message is related to an action to be performed prior to the time period; and providing the guidance message to the host prior to the time period. Jennewine teaches a method for diabetes management (Abstract) which predicts a time period during which the host will be unavailable to receive a guidance message (Paragraph 0040—may detect a pre-sleep mode based on real time timing data and in conjunction with the patient specified meal and sleep schedule) and the patient glucose concentration level of the host will not be within a first range (Paragraph 0040—minimizing nocturnal hypoglycemia; Paragraph 0041-0044—upon detection of pre-sleep mode, retrieves consecutive glucose readings and compares them to a target low glucose level to determine whether the patient needs to be notified of an onset of nocturnal hypoglycemic state); wherein the content of the guidance message is related to an action to be performed prior to the time period (Paragraphs 0043-0044—a notification is generated and output to the patient to take certain predefined and appropriate corrective actions…including one or more corrective actions to prevent entering into a hypoglycemic state while sleeping); and providing the guidance message to the host prior to the time period (Paragraph 0044—the patient may be notified prior to going to sleep). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Budiman with the teachings of Jennewine in order to predictably improve the ability of the system to prevent hypoglycemic states from occurring while the patient is asleep such that it would improve the ability of a patient to maintain a stable blood glucose level even during periods of unavailability.
However, neither Budiman nor Jennewine specifically teaches wherein the temporal pattern corresponds to a learned pattern of the behavioral state correlated to time. Roy teaches operating methods for infusion devices involving predicting a future occurrence of an event based on historical data (Abstract) wherein the device may be an insulin delivery device (Paragraph 0007) and the method may utilize a temporal pattern which corresponds to a learned pattern of the behavioral state correlated to time and may provide a recommendation based in part on the temporal pattern and a real-time datum (Paragraph 0072—may predict meals or other events or activities likely to be engaged in by the user based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient; Paragraph 0100—the device may analyze historical data to determine machine learning models which may be updated or determined to reflect changes or trends in the patients behavior, where the models may correspond to meal probabilities during different times of day and days of the week; Paragraph 0105—historical meal data may be analyzed to identify a subset of time segments having a higher meal probability in order to predict meal times over time as a patient’s behavior changes in order to predict whether or when a patient is likely to consume a meal; Paragraph 0115, 0153—a model may be developed that predicts the likelihood of a patient having engaged in exercise based on historical data…may predict an expected duration, time or day, or intensity for an anticipated future exercise event as a function of time of day, day of week, current or recent glucose measurements, and/or the like; Paragraph 0137—may predict what the patient is likely to be consuming given the current time of day, current day of the week, current glycemic or activity status, and the like based on the patient’s historical meal behavior; Paragraph 0152—models may be used to predict characteristics of the patient’s future activity, such as an expected duration, an expected intensity, or other attributes which may be predicted by determining which combinations or subsets of historical measurement and event data as well as time of day, day of week, and the like are correlative or predictive; Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events; Paragraph 0158, 0195—the relationships between the patient’s measurement and event data may be periodically analyzed to generate personalized models on a daily, weekly, biweekly, or monthly basis, or the like and the device may generate patient-specific models for different contexts, such as times of day, days of the week, geographic locations, and the like and dynamically update the models on a periodic basis to adaptively track changes in the patient’s behavior). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman and Jennewine with the temporal pattern determination of Roy in order to predictably improve the predictive abilities of the system by accounting for additional behaviors and established patterns of behavior when estimating a future glucose level. 
As Budiman discusses generating recommendations based at least in part on insulin intake, carbohydrate intake, and exercise in order to improve glucose level stability, and Jennewine discusses programming a nightly pre-sleep phase in order to prevent overnight hypoglycemia, it would have been obvious to one seeking to improve glucose control of a user to account for additional behavioral characteristics which may affect glucose levels and stability such as naps, different eating times, and different exercise durations which are predicted in Roy, and which would allow for improved stability by being predicted based on historical data, rather than always requiring use input. It may additionally be seen that combination of Budiman and Jennewine with Roy teaches predicting, based on the temporal pattern, a time period during which the host will be unavailable to receive a guidance message, as Jennewine teaches that a period of unavailability may be during sleep and Roy teaches that sleep may be predicted according to a temporal pattern learned from historical data (Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events).
Budiman does not specifically teach wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car. Jennewine teaches that a behavioral state of the host indicates an unavailability of the host to receive a guidance message (Paragraphs 0043-0044—a notification is generated and output to the patient to take certain predefined and appropriate corrective actions…including one or more corrective actions to prevent entering into a hypoglycemic state while sleeping…—the patient may be notified prior to going to sleep). Roy teaches that a user’s location, activities, and schedule may be utilized in determining a user’s behavior patterns (Paragraph 0037, 0039, 0089-0091, 0095, 0100). Mahapatra teaches a method and system for recommending medical intervention activities based on physiological and contextual data relating to a user and/or their caregivers (Abstract; Paragraph 0115), where contextual data can include locational availability and calendar activity (Paragraph 0024, 0041, 0089, 0090, 0092) as well as social media updates relating to location, current activities, and/or calendar events (Paragraph 0056), and where the contextual data and responses to recommendations may be used to alter the generation and transmission of recommendation notifications to a user or caregiver based on determined availability (Paragraph 0099, 0109-0110).
It may thus be seen that a combination of the system of Budiman with the teachings of Jennewine relating to unavailability, the teachings of Roy relating to determination of behavioral patterns of a user, and the teachings of Mahapatra relating to contextual information altering the availability of a recipient of a recommendation message would effectively teach wherein the behavioral state of the host indicates an unavailability of the host to receive a guidance message due to one or more of: a location of the host, a calendar event scheduled for the host, and the host being in a car. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman, Jennewine, and Roy with Mahapatra in order to predictably improve the ability of the system to system to deliver notifications at a time when they will be likely to be seen and acted upon by the user while reducing notifications that are unnecessary or will be ignored.
Regarding claim 8, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1 as described above in this action. Jennewine teaches that a period of unavailability may be during sleep (Paragraphs 0043-0044—a notification is generated and output to the patient to take certain predefined and appropriate corrective actions…including one or more corrective actions to prevent entering into a hypoglycemic state while sleeping by notifying the patient prior to sleep) and Roy teaches that sleep may be predicted according to a temporal pattern learned from historical data (Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events). Roy may thus be seen to teach wherein the processor is further configured to predict the time period based at least in part on an upcoming event in a calendar (Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events; wherein an upcoming event in a calendar may be a specific time of day or day of the week which has historical been associated with a particular duration of sleep).
Regarding claim 9, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 8 as described above in this action. Budiman additionally teaches utilizing a model (Paragraph 0013—the step of analyzing is carried out by a processor) to estimate insulin sensitivity, which is used to determine insulin effectiveness (Paragraph 0014—determining insulin effectiveness as a function of insulin sensitivity; Paragraph 0142—parameters can then be used to estimate insulin sensitivity). The system of Budiman then utilizes the insulin effectiveness, and thus the insulin sensitivity, as a factor in determining the profile and timing of a recommendation for a dose of mediation to be delivered to a patient (Paragraph 0124—device retrieves data inputs and insulin effectiveness limit; Paragraph 0136-0137—output may include a bolus profile or commands to delay displaying a recommendation for insulin delivery to the patient). The system of Budiman additionally teaches that the bolus calculator utilized in determining the profile and timing of a recommendation may take into account scheduled events (Paragraph 0131—eight units of insulin are already planned for delivery…may recommend a change). Budiman thus teaches wherein the processor is further configured to determine the guidance message based at least in part on a projected change in insulin sensitivity calculated based at least in part on the upcoming event in the calendar. While Budiman does not specifically teach predicting that the patient glucose concentration level of the host will not be within the first range, combination with Jennewine as described above in this action would teach predicting that the patient glucose concentration level of the host will not be within the first range, such that the combination of Budiman, Jennewine, Roy, and Mahapatra teaches predicting that the patient glucose concentration level of the host will not be within the first range based at least in part on a projected change in insulin sensitivity calculated based at least in part on the upcoming event in the calendar. Roy additionally teaches that meals, exercise, and other activities may be predicted based on an upcoming event in the calendar, such as a particular day of the week, that predicting these events may be used to regulate a glucose concentration level (Paragraph 0032-0033—likely engagement in a particular event or activity that is likely to influence the user’s glucose level or insulin response is automatically detected or predicted to allow for adjustment in advance of the anticipated activity or event), and that these events may influence a user’s response or sensitivity to insulin (Paragraph 0030, 0079), such that regulating a patient glucose concentration level generally may be based at least in part on a projected change in insulin sensitivity calculated based at least in part on an upcoming event in the calendar.
Regarding claim 10, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1 as described above in this action. Budiman additionally teaches further compressing a memory storing a physiologic model (Paragraph 0029—providing recommendations based on a physiological model; Paragraph 0047—memory stores data and algorithms used by processor), wherein the host state includes the physiologic state (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters), and wherein the processor is further configured to determine the guidance message based at least in part on the physiologic model (Step 215—process data using physiological model, Fig. 6) indicating that a transition to an undesirable physiologic state is likely to occur (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia). While Budiman does not specifically teach predicting that the patient glucose concentration level of the host will not be within the first range, combination with Jennewine as described above in this action would teach predicting that the patient glucose concentration level of the host will not be within the first range, such that the combination of Budiman, Jennewine, Roy, and Mahapatra teaches predicting that the patient glucose concentration level of the host will not be within the first range based at least in part on the physiologic model.
Regarding claim 11, Budiman, Jennewine, Roy, and Mahapatra teach the system of claims 1 and 10 as described above in this action. Budiman additionally teaches the processor is further configured to determine an intervention to avoid the transition to the undesirable physiologic state (Paragraph 0005—a system capable of integrating and automating the functions of glucose monitoring and controlled insulin delivery would assist patients in maintaining their glucose levels especially during periods of the day when they are unable to intervene; Paragraph 0063—the system is thus configured to determine, based on some amount of patient-specific information, an appropriate amount, type and/or timing of insulin or other blood glucose-altering drug to administer in order to maintain normal blood glucose levels without causing hypoglycemia or hyperglycemia) and wherein the content of the guidance message indicates the intervention (Paragraph 0009—provide recommendations regarding timing and amount of insulin to keep glucose level within desired range; Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia). 
Regarding claim 12, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1. Budiman additionally teaches wherein the processor is further configured to determine a delivery time for delivery of the guidance message (Paragraph 0063—is thus configured to determine, based on some amount of patient-specific information, an appropriate amount, type and/or timing of insulin or other blood glucose-altering drug to administer in order to maintain normal blood glucose levels without causing hypoglycemia or hyperglycemia; Paragraph 0137—delay displaying a recommendation…may be calculated based upon the results of the modeling process) using the temporal pattern (Paragraph 0015 and claim 8—temporally weighting data; claim 1—data collected over time to form a model; Fig. 8—adjust model using data with timestamps). However, Budiman does not specifically teach the delivery time is before the time period. Jennewine teaches the delivery time of the guidance message is before the time period (Paragraph 0044—the patient may be notified prior to going to sleep). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman with the teachings of Jennewine in order to predictably improve the ability of the system to prevent hypoglycemic states from occurring while the patient is asleep such that it would improve the ability of a patient to maintain a stable blood glucose level even during periods of unavailability as well as with the teachings of Roy in order to deliver notifications prior to additional kinds of predicted behavioral states (such as exercising).
Regarding claim 13, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 12. However, Budiman does not specifically teach wherein the processor is configured to select the delivery time when the host is likely to be available based at least in part on the temporal pattern. Jennewine teaches a time period may be determined based on the patient specified meal and sleep schedule in conjunction with real time timing data (Paragraph 0040—pre-sleep period is detected) wherein a notification is delivered prior to the patient going to sleep (Paragraph 0043-0044) such that the system is selects the delivery time when the host is likely to be available based at least in part on the temporal pattern. Roy additionally teaches that the temporal pattern may be used to determine when a user is likely to be asleep, engaged in exercise, or consuming a meal (Paragraph 0072—may predict meals or other events or activities likely to be engaged in by the user based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient; Paragraph 0105—historical meal data may be analyzed to identify a subset of time segments having a higher meal probability in order to predict meal times over time as a patient’s behavior changes in order to predict whether or when a patient is likely to consume a meal; Paragraph 0152—models may be used to predict characteristics of the patient’s future activity, such as an expected duration, an expected intensity, or other attributes which may be predicted by determining which combinations or subsets of historical measurement and event data as well as time of day, day of week, and the like are correlative or predictive; Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events), such that the use of the temporal pattern in Roy may be combined with the availability determination of Jennewine in order to predictably improve the likelihood that a user will see a notification and thus improve their ability to act pre-emptively to prevent periods of hyper- or hypoglycemia.
Regarding claim 15, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1. Budiman additionally teaches the system promotes glucose concentration stability even during periods of unavailability (Paragraph 0005—a system capable of integrating and automating the functions of glucose monitoring and controlled insulin delivery would assist patients in maintaining their glucose levels especially during periods of the day when they are unable to intervene; Paragraph 0219—insulin therapy recommendations may be used to automatically or manually control an insulin delivery device; Paragraph 0063—is thus configured to determine, based on some amount of patient-specific information, an appropriate amount, type and/or timing of insulin or other blood glucose-altering drug to administer in order to maintain normal blood glucose levels without causing hypoglycemia or hyperglycemia). However, Budiman does not specifically teach wherein the action is configured to promote glucose concentration stability during the time period. Jennewine teaches wherein the action is configured to promote glucose concentration stability during the time period (Paragraphs 0043-0044—if consecutive pre-sleep glucose concentration levels are determined to be lower than a target, a notification is generated and output to the patient to take certain predefined and appropriate corrective actions, such as by providing a recommendation to ingest a snack and/or modify the existing basal rate of the insulin delivery device). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman with the teachings of Jennewine in order to predictably improve the ability of the system to prevent hypoglycemic states from occurring while the patient is asleep such that it would improve the ability of a patient to maintain a stable blood glucose level even during periods of unavailability.
Regarding claim 21, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 2 as described above in this action. Budiman additionally teaches wherein in determining the physiologic state, the processor is configured to determine an insulin state (Paragraph 0077—detect and account for insulin on board), an energy absorption state (Paragraph 0079—eating a meal), or an energy expenditure state (Paragraph 0079—engaging in exercise). Budiman describes a system capable of detecting states relating to remaining insulin which is akin to an insulin state, carbohydrate ingestion which is akin to an energy absorption state, and exercise, which is akin to an energy expenditure state in order to account for their effects on blood glucose (Paragraph 0080).
Regarding claim 22, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1 as described above in this action. Jennewine additionally teaches wherein the time period is predicted further based on a behavioral input (Paragraph 0040—may detect a pre-sleep mode based on real time timing data and in conjunction with the patient specified meal and sleep schedule). Roy additionally teaches a period of exercise, sleep, or eating may be predicted based on a behavioral input (Paragraph 0072—may predict meals or other events or activities likely to be engaged in by the user based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient; Paragraph 0105—historical meal data may be analyzed to identify a subset of time segments having a higher meal probability in order to predict meal times over time as a patient’s behavior changes in order to predict whether or when a patient is likely to consume a meal; Paragraph 0152—models may be used to predict characteristics of the patient’s future activity, such as an expected duration, an expected intensity, or other attributes which may be predicted by determining which combinations or subsets of historical measurement and event data as well as time of day, day of week, and the like are correlative or predictive; Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events), such that combination with Jennewine, which teaches that sleep is a period of unavailability, may further be seen to predict the time period based on a behavioral input. 
Regarding claim 23, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 22 as described above in this action. Jennewine additionally teaches the behavioral input comprises patient activity information (Paragraph 0040—may detect a pre-sleep mode based on real time timing data and in conjunction with the patient specified meal and sleep schedule). Roy additionally teaches the behavioral input comprises patient activity information (Paragraph 0072—may predict meals or other events or activities likely to be engaged in by the user based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient; Paragraph 0105—historical meal data may be analyzed to identify a subset of time segments having a higher meal probability in order to predict meal times over time as a patient’s behavior changes in order to predict whether or when a patient is likely to consume a meal; Paragraph 0152—models may be used to predict characteristics of the patient’s future activity, such as an expected duration, an expected intensity, or other attributes which may be predicted by determining which combinations or subsets of historical measurement and event data as well as time of day, day of week, and the like are correlative or predictive; Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events).
Regarding claim 24, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 8. Roy teaches wherein the system is further configured to dynamically update models based on the user’s activities and inputs (Paragraph 0033—the user’s likely engagement in a particular event or activity that is likely to influence the user’s glucose level or insulin response is automatically detected based on the correlation between the user’s current or recent measurement data and event pattern exhibited by the historical measurement data associated with that particular event or activity…a user notification may be generated to indicate the type of event detected in order to confirm the event…in response to confirmation of the detected event, adjustments may occur automatically in a manner that is influenced by the event; Paragraph 0158, 0195—the relationships between the patient’s measurement and event data may be periodically analyzed to generate personalized models on a daily, weekly, biweekly, or monthly basis, or the like and the device may generate patient-specific models for different contexts, such as times of day, days of the week, geographic locations, and the like and dynamically update the models on a periodic basis to adaptively track changes in the patient’s behavior), such that the processor is configured to automatically receive event data about the upcoming event whenever the upcoming event is newly input by the host and wherein the processor is configured to predict the time period based on the received event data.
Regarding claim 25, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1. Budiman teaches wherein the processor is further configured to automatically adjust a predicted patient glucose concentration level of the host based on the real-time datum (Paragraph 0009—the models and processes of the invention can retrieve data pertinent to control of a patient’s glucose data for analysis to provide recommendations; Paragraph 0010—a patient may be prompted before the next bolus is given to measure his or her glucose level, such that the next recommendation may depend on the real-time data acquired during measurement; Paragraph 0012—future blood glucose values may be predicted using a model of the patient’s blood glucose reaction over time to insulin therapy, carbohydrate intake, and exercise, such that the real-time data may be input into the model used to determine future blood glucose levels). Jennewine additionally teaches wherein the processor is further configured to automatically adjust a predicted patient glucose concentration level of the host based on the real-time datum (Paragraph 0041-0044—upon detection of pre-sleep mode, retrieves consecutive glucose readings and compares them to a target low glucose level to determine whether the patient needs to be notified of an onset of nocturnal hypoglycemic state such that the most recent glucose reading may be used to adjust a prediction of whether the user may experience nocturnal hypoglycemia or not). Roy additionally teaches wherein the processor is further configured to automatically adjust a predicted patient glucose concentration level of the host based on the real-time datum (Paragraph 0107—adjustments to machine learning models may be dynamically initiated or terminated in real-time based on real-time changes to measurement data or other inputs to the models…each time a new measurement data sample is received; Paragraph 0043—may include electronics to sense blood glucose level…a current blood glucose level may be received from the sensing arrangement; Paragraph 0033—the user’s likely engagement in a particular event or activity that is likely to influence the user’s glucose level is automatically detected…one or more aspects of operation of the infusion device are automatically adjusted), as Roy teaches that the system automatically adjusts insulin infusion based on predicted activities which are likely to influence blood glucose levels, and a current blood glucose level is measured, such that the current blood glucose level may be taken with the predicted event in order to adjust the insulin delivery (as a predicted glucose level based on the event and current glucose level may be too high or too low for a current insulin delivery dosage).
Regarding claim 26, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1. Budiman generally teaches promoting glucose stability during times where a user is unavailable or unable to intervene (Paragraph 0005—a system capable of integrating and automating the functions of glucose monitoring and controlled insulin delivery would assist patients in maintaining their glucose levels especially during periods of the day when they are unable to intervene; Paragraph 0219—insulin therapy recommendations may be used to automatically or manually control an insulin delivery device). Roy teaches predict a second time period during which a caregiver of the host will be unavailable -77-Application No.: 16/269480Filing Date:February 6, 2019during a second time period (Paragraph 0072—may predict meals or other events or activities likely to be engaged in by the user based on correlations between current or recent measurement data and the current operational context relative to historical data associated with the patient; Paragraph 0105—historical meal data may be analyzed to identify a subset of time segments having a higher meal probability in order to predict meal times over time as a patient’s behavior changes in order to predict whether or when a patient is likely to consume a meal; Paragraph 0152—models may be used to predict characteristics of the patient’s future activity, such as an expected duration, an expected intensity, or other attributes which may be predicted by determining which combinations or subsets of historical measurement and event data as well as time of day, day of week, and the like are correlative or predictive; Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events), wherein the second time period may be a different duration of sleep corresponding to a different time of day (such as a nap), a different duration of sleep corresponding to a different day of the week, a period of exercise, or similar. Jennewine teaches providing a guidance message to the host or caregiver prior a period of unavailability like sleep, such that it teaches providing a guidance message prior to the second time period (Paragraphs 0043-0044—a notification is generated and output to the patient to take certain predefined and appropriate corrective actions…including one or more corrective actions to prevent entering into a hypoglycemic state while unavailable by notifying the patient prior to sleep).
Regarding claim 27, Budiman, Jennewine, Roy, and Mahapatra teach the system of claim 1. Jennewine additionally teaches wherein the behavioral state of the host indicates the unavailability of the user to receive the guidance message further due to the host being asleep (Paragraph 0040—may detect a pre-sleep mode based on real time timing data and in conjunction with the patient specified meal and sleep schedule), while Roy teaches that the user being asleep may be determined as part of a learned behavioral pattern (Paragraph 0154—a future activity may be sleeping, wherein the duration of future sleep events may be predicted as a function of time of day based on historical sleep events; Paragraph 0158, 0195—the relationships between the patient’s measurement and event data may be periodically analyzed to generate personalized models on a daily, weekly, biweekly, or monthly basis, or the like and the device may generate patient-specific models for different contexts, such as times of day, days of the week, geographic locations, and the like and dynamically update the models on a periodic basis to adaptively track changes in the patient’s behavior).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of Roy, further in view of Mahapatra, further in view of McRaith (U.S. Patent No. 10748658 B2) .
Regarding claim 16, Budiman, Jennewine, Roy, and Mahapatra teach all of the limitations of claim 1 as described above in this action. However, neither Budiman nor Jennewine nor Roy explicitly teaches wherein the processor is further configured to: determine an engagement state; determine a messaging frequency based at least in part on the engagement state; and determine a time for delivering the guidance message based at least in part on the messaging frequency. Mahapatra additionally teaches that user engagement in the form of reading, responding to , and/or acting on a notification may be used to alter future notifications (Paragraphs 009-0110). McRaith teaches wherein the processor is further configured to: determine an engagement state (Column 13, lines 8-9—user’s history of engagement frequency with the electronic device); determine a messaging frequency based at least in part on the engagement state (Column 13, lines 10-12—generate a more complex treatment plan if they have a high engagement frequency; Column 15, lines 12-14—sends reminders and notifications to ensure compliance with a treatment plan); and determine a time before a time period for delivering the guidance message based at least in part on the messaging frequency (Column 20, lines 59-61—may send the user a notification on Thursday evenings to remind user that compliance is low on Fridays). In particular, McRaith teaches determining a delivery time before a time period of unavailability such that combining the teachings of McRaith with Jennewine and Roy would effectively teach determining a delivery time before a time period of unavailability and predicted glucose levels outside of a range. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman, Jennewine, Roy, and Mahapatra with the message frequency and delivery timing of McRaith in order to predictably improve the ability of a patient to maintain a stable blood glucose level by increasing the likelihood that a patient will see a guidance message.
Regarding claim 17, Budiman, Jennewine, Roy, and Mahapatra teach all of the limitations of claim 1 as described above in this action. However, Budiman, Jennewine, and Roy do not explicitly teach the limitations of claim 16 or wherein the processor is further configured to: determine that the engagement state has changed to a changed engagement state; determine a new messaging frequency based at least in part on the changed engagement state; determine a second guidance message; and determine a second time for delivering the second guidance based at least in part on the new messaging frequency. McRaith teaches the limitations of claim 16 as described above in this action, as well as wherein the processor is further configured to: determine that the engagement state has changed to a changed engagement state (Column 21, lines 17-19—Increase or decrease in user engaging with mHealth application; Column 31, lines 49-51—haven’t seen a fasting or before breakfast blood glucose from you in the past day); determine a new messaging frequency based at least in part on the changed engagement state (Column 31, lines 54-57—may be programmed to repeatedly send this or similar reminder messages to the user); determine a second time for delivering a second guidance message based at least in part on the new messaging frequency (Column 18, lines 61-64—can plan a dynamic reminder schedule; Column 31, lines 51-54—we will remind you if you need to adjust your dose). In particular, McRaith teaches determining a delivery time before a time period of unavailability such that combining the teachings of McRaith with Jennewine and Roy would effectively teach determining a delivery time before a time period of unavailability and predicted glucose levels outside of a range. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Budiman, Jennewine, Roy, and Mahapatra with the message frequency and delivery timing of McRaith in order to predictably improve the ability of a patient to maintain a stable blood glucose level by increasing the likelihood that a patient will see a guidance message.
Response to Arguments
Applicant’s arguments, see pages , filed 17 June 2022, with respect to 35 U.S.C. 101 have been fully considered but are not persuasive.  
In particular, the applicant argues that the features recited in the claims are not directed to an abstract idea, that the claims integrate the alleged abstract idea into a practical application as they are directed to an improvement in technology, and that the claims recite an inventive concept that amounts to significantly more than an abstract idea.
As discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, wherein a controller in communication with sensors does not integrate the abstract ideas of the claim into a practical application as the use of the controller does not negate the mental nature of the remainder of the limitation but instead serves a tool used to obtain information and perform calculations, the described additional elements still fall into the mental process group of abstract ideas which can be completed by a human, even if requiring the use of a physical aid, wherein the physical aid can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a sensor. In particular, the inclusion of a processor, a glucose sensor, and a communication circuit, similar to the controller of Example 45, may be seen as well-understood, routine, and/or conventional such that they constitute extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. 
Additionally, while applicant’s claims include language relating to receiving a real-time datum, there is currently no language within the claims to limit the time period for performing the steps of determining the physiologic and behavioral states, determining the content of a guidance message, and delivering the guidance message in the time frame necessary to provide proper care for the patient in such a way as to prevent the human mind from conceivably performing the steps. Without such a limit included within the claim language, it may be seen that the various processing steps may be performed in the human mind, regardless of the amount of time required to mentally perform the steps. 
Furthermore, at present, arguments pertaining to improvement are not persuasive when novelty cannot be demonstrated with the recited invention; it remains to be seen how the recited invention constitutes an improvement over current art when the invention is fully anticipated by prior art. 
Claims 1-6, 8-13, 15-17, and 21-26 stand rejected under 35 U.S.C. 101. 
Applicant’s arguments, see page , filed 17 June 2022, with respect to the rejection(s) of claim(s) 1-13, 15, and 18-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mahapatra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791